By the Court, Bronson, Ch. J.
The defendant defeated the effect of the levy and sale, by suing for and recovering the value of the property. The first judgment thereupon revived, and might be enforced. If the judgment had been in a court of record, the plaintiff would have been allowed to amend or strike out the return on the execution, and to have a new execution. (Adams v. Smith, 5 Cowen, 280.) As the justice had no power to order such an amendment, an action on the judg ment was the appropriate remedy.
Judgment affirmed.